Citation Nr: 0534496	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-29 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation, in excess of 60 
percent, for lumbosacral strain, with residuals L4-5 bulging 
disc with discectomy and residual radiculopathy and severe 
spinal stenosis at L5-S1 from September 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision, which 
granted a temporary 100 percent convalescent rating from 
March 6, 2003, to April 30, 2003, and thereafter continued a 
60 percent rating for lumbosacral strain, with residuals L4-5 
bulging disc with discectomy and residual radiculopathy and 
severe spinal stenosis at L5-S1.  The veteran disagreed with 
the 60 percent rating from May 1, 2003.  By rating decision 
dated in May 2003, the temporary total convalescent rating 
was extended to June 30, 2003, followed by a 60 percent 
evaluation from July 1, 2003.  A February 2004 rating 
decision extended  the temporary 100 percent convalescent 
rating to August 31, 2003, followed by a 60 percent 
evaluation from September 1, 2003.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an evaluation in excess of 60 percent 
for lumbosacral strain, with residuals L4-5 bulging disc with 
discectomy and residual radiculopathy and severe spinal 
stenosis at L5-S1; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  From September 1, 2003, the competent medical evidence 
reflects that the veteran's service-connected lumbosacral 
strain, with residuals L4-5 bulging disc with discectomy and 
residual radiculopathy and severe spinal stenosis at L5-S1 
has been manifested by moderate pain, moderate weakness, 
limitation of motion of the lumbar spine to 30 degrees in 
forward flexion, and paresthesias involving the left big toe; 
it has not been manifested by ankylosis of the lumbar spine, 
nor is there medical evidence of more than severe limitation 
of motion in the lumbar spine or neurologic abnormalities 
that are more than moderate in degree.

3.  The competent medical evidence does not demonstrate that 
the veteran's service-connected lumbosacral strain, with 
residuals L4-5 bulging disc with discectomy and residual 
radiculopathy and severe spinal stenosis at L5-S1 presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the Schedule for Rating Disabilities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
lumbosacral strain, with residuals L4-5 bulging disc with 
discectomy and residual radiculopathy and severe spinal 
stenosis at L5-S1, from September 1, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic 
Codes 5289, 5292, 5295 (prior to September 26, 2003); 
Diagnostic Code 5293 (effective prior to and from September 
23, 2002), Diagnostic Codes 5237, 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in early April 2003, almost two 
weeks before the contested rating decision.  As previously 
noted, the original RO decision that is the subject of this 
appeal was entered in April 2003, which was after the 
enactment of VCAA.  The VCAA notice complies with all four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it: (1) informs the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informs the claimant about the information and 
evidence that VA will seek to provide; (3) informs the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) requests or tells the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  In this case, the RO requested the veteran 
notify the office if the claimant had additional information.

The Board concludes that the discussions in the April 2003, 
May 2003 and February 2004 rating decisions, the September 
2002 Statement of the Case (SOC), and the March 2004 
Supplemental Statement of the Case (SSOC), adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The Board observes that the SOC 
informed the veteran of the implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate the claim addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
afforded the veteran VA medical examinations in August 2002, 
June 2003, and January 2004, which addressed the status of 
the veteran's lumbosacral strain, with residuals L4-5 bulging 
disc with discectomy and residual radiculopathy and severe 
spinal stenosis at L5-S1.  These evaluations are adequate for 
rating purposes; there is sufficient medical evidence of 
record to make a decision on the claim on appeal.  There is 
no duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected lumbosacral strain was 
initially rated, and remained rated for many years, under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (traumatic arthritis) 
and Diagnostic Code 5295 (lumbosacral strain), which is 
directly on point for this particular disability for which 
service connection was initially granted.  While disc 
pathology was not shown until many years post-service, it is 
apparent in reviewing the procedural history of this appeal, 
to include the rating decision issued in September 2002, that 
the RO has conceded service connection for lumbosacral strain 
with residuals L4-5 bulging disc with discectomy and residual 
radiculopathy and severe spinal stenosis at L5-S1 without 
specifying whether the medical evidence showed that such was 
caused or aggravated by a lumbosacral strain.  The Board will 
consider the criteria for rating intervertebral disc 
syndrome.  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective Sept. 26, 2003).  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendment discussed 
above has a specified effective date without provision for 
retroactive application, it may not be applied prior to its 
effective date.  However, as of the effective date, there is 
nothing in the applicable law and regulations, to include the 
cited legal authority that precludes the Board from applying 
whichever version of the rating criteria is more favorable to 
the veteran.

The criteria for rating intervertebral disc syndrome were 
changed effective September 23, 2002.  Under the revised 
criteria, evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is assigned when the veteran experiences incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Pursuant to Notes to the revised 
Diagnostic Code 5293, for purposes of evaluations under 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Also, when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the spine was changed to provide for 
the evaluation of all spine disabilities, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  The General Rating 
Formula for Diseases and Injuries of the Spine provides for 
assignment of a 40 to 100 percent evaluation for unfavorable 
ankylosis of the spine. Diagnostic Code 5243 provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Disease and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.  The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 provides for 
no higher than a 60 percent rating and is nearly the same as 
that utilized in the 2002 changes.

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating episode) a 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, the maximum rating allowed a 40 percent evaluation for 
severe limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a maximum rating of 40 percent is 
warranted for a severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating is warranted for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating is warranted for a lumbosacral strain with 
characteristic pain on motion.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2005).

Under the revised criteria for rating spine disabilities, 
intervertebral disc syndrome may also be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 
at Note 2.

Diagnostic Code 5292 (Spine, limitation of motion, lumbar) 
was also subject to the September 26, 2003, revision of the 
schedular criteria for rating diseases and injuries for the 
spine.  The criteria in effect before September 26, 2003, are 
noted above.  Diagnostic Code 5292 for spine, limitation of 
motion, lumbar, was not renumbered.  The criteria that most 
closely matches 5292, however, is found in Diagnostic Code 
5242 (Degenerative arthritis of the spine), which is also 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine.

Under Diagnostic Code 5289, a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine.  See 
38 C.F.R. § 4.71(a), Diagnostic Code 5289 (prior to September 
26, 2003).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2005). Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost. Disability ratings of 10 percent, 20 percent 
and 40 percent are assignable for incomplete paralysis which 
is mild, moderate or moderately severe in degree, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in the Notice of 
Disagreement, VA Form 9, and Appellant's Brief, VA records 
for outpatient treatment from 2001 to 2003, and various 
private treatment records/reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

The competent medical evidence reflects that the veteran's 
service-connected lumbosacral strain, with residuals L4-5 
bulging disc with discectomy and residual radiculopathy and 
severe spinal stenosis at L5-S1 is manifested by symptoms of 
moderate pain, moderate weakness, moderate to marked 
fatigability, and limitation of motion of the lumbar spine to 
40 degrees flexion or 180 degrees combined, but it is not 
manifested by ankylosis of the thoracolumbar spine.  
Accordingly, a 50 percent rating is not warranted under 
Diagnostic Code 5289 (prior to September 26, 2003) and a 50 
or 100 percent rating is not warranted under the current 
General Rating Formula for Diseases and Injuries of the 
Spine, as these percentages require a finding of unfavorable 
ankylosis of the entire thoracolumbar spine or the entire 
spine, respectively.  The record reveals no competent 
evidence of any incapacitating episodes since March 6, 2003, 
and in any case, the maximum available rating based on 
incapacitating episodes is 60 percent.  Accordingly, the only 
possibility of meeting the criteria for a higher rating is by 
combining the evaluation of the orthopedic and neurological 
manifestations of the lumbosacral strain, with residuals L4-5 
bulging disc with discectomy and residual radiculopathy and 
severe spinal stenosis at L5-S1.  

The Board has considered whether separate ratings are 
indicated, to include orthopedic and neurological ratings.  
The normal forward flexion of the thoracolumbar spine is 0 to 
90 degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2).  When last examined 
in January 2004, the veteran demonstrated 40 degrees in 
forward flexion, 0 to 20 degrees posterior extension, 0 to 30 
degrees in lateral flexion left and right, and 0 to 30 
degrees lateral rotation bilaterally.  In light of the 
disparity between the findings and the norm, the veteran's 
limitation of motion is best characterized as moderate, which 
would afford him only a 20 percent rating under the 
Diagnostic Code 5292.  The lumbosacral strain, with residuals 
L4-5 bulging disc with discectomy and residual radiculopathy 
and severe spinal stenosis at L5-S1 disability fails to meet 
the criteria for a 20 or 40 percent evaluation under 
Diagnostic Code 5295 because medical evidence did not show 
listing of whole spine to opposite side and loss of lateral 
motion.  The combined range of motion in the thoracolumbar 
spine was 180 degrees in January 2004.  Under the General 
Rating Formula for Diseases and Injuries of the Spine 
effective September 26, 2003, the veteran meets the criteria 
for a 20 percent rating under Diagnostic Code 5243, but no 
greater.  He does not meet the criteria for a 30 percent 
rating, as the criteria are limited to disability of the 
cervical spine.  He also does not meet the criteria for a 40 
percent evaluation or higher because at the 40 percent level 
ankylosis of the spine is required and the veteran's spine is 
not ankylosed.  Functional impairment was demonstrated due to 
pain, weakness, and fatigability, which resulted in only a 
slight reduction in flexion.  As shown during the June 2003 
examination, the veteran could only achieve 30 degrees of 
forward flexion when specifically tested for DeLuca factors.  
Accordingly, flare-ups with 30 degrees of forward flexion is 
equivalent to a 40 percent rating under Diagnostic Code 5243.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) 
(explaining that functional loss due to pain is to be rated 
at the same level as functional loss where motion is 
impeded).  

The veteran continued to have some neurological 
manifestations in 2003 and 2004, subjectively reported as 
burning in his shin and the big toe of the left foot.  
However, in June 2003, he reported a slight improvement since 
his surgery and in January 2004, he denied numbness and 
tingling.  Objectively, these manifestations seemed to 
decrease in severity.  For example, during both the June 2003 
and January 2004 VA examinations, the veteran had positive 
ankle jerk bilaterally.  Nonetheless, he continued to have 
moderate sensation loss with pinprick, light touch, and 
monofilament examination over the big toe.  As noted, the VA 
examiner found moderate weakness and moderate to marked 
fatigability.  As such, the veteran's neurological 
manifestations are still appropriately characterized as mild, 
which warrants only a 10 percent evaluation.  Even if these 
manifestations more nearly approximated a moderate 
neurological disability, only a 20 percent evaluation is 
assignable and when combined with the 40 percent for 
limitation of motion and functional impairment, a combined 
rating in excess of the currently assigned 60 percent is not 
attainable.  See 38 C.F.R. § 4.25, Table I (2005).  
Accordingly, the Board concludes that an increased evaluation 
for lumbosacral strain, with residuals L4-5 bulging disc with 
discectomy and residual radiculopathy and severe spinal 
stenosis at L5-S1, is not warranted. 

As the preponderance of the evidence is against the claim for 
a rating in excess of 60 percent for the veteran's 
lumbosacral strain, with residuals L4-5 bulging disc with 
discectomy and residual radiculopathy and severe spinal 
stenosis at L5-S1 disability from September 1, 2003, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001)

The evidence presents no record of extraordinary factors, 
such that the service-connected lumbosacral strain, with 
residuals L4-5 bulging disc with discectomy and residual 
radiculopathy and severe spinal stenosis at L5-S1 disability 
has markedly interfered with the veteran's employment or has 
required frequent hospitalizations.  (Emphasis added.)  As 
there is no objective evidence showing that the veteran's 
service-connected lumbosacral strain, with residuals L4-5 
bulging disc with discectomy and residual radiculopathy and 
severe spinal stenosis at L5-S1 disability, by itself, has a 
substantial impact upon his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, a referral for consideration of an extraschedular 
evaluation, under the guidelines of 38 C.F.R. § 3.321(b)(1), 
is not warranted.

ORDER

An increased evaluation, in excess of 60 percent, for 
lumbosacral strain, with residuals L4-5 bulging disc with 
discectomy and residual radiculopathy and severe spinal 
stenosis at L5-S1, from September 1, 2003, is denied.

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


